DETAILED ACTION      
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                                 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air mixing mechanism”, “a front-end air guide mechanism” and “a back-end air guide mechanism” in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.                                                                                                                              A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An air mixing mechanism treated as meaning comprises a first upper inlet valve (41), a first lower inlet valve (43), a second upper inlet valve (42), a second lower inlet valve (44), an upper air mixing chamber (55), and a lower air mixing chamber (56). See claim 3.
A front-end air guide mechanism treated as meaning comprises a third upper inlet valve (51), a fourth upper inlet valve (52), a third lower inlet valve (53), and a fourth lower inlet valve (54). See claim 4.
A back-end air guide mechanism treated as meaning comprises a fifth upper inlet valve (61), a sixth upper inlet valve (62), a fifth lower inlet valve (63), and a sixth lower inlet valve (64). See claim 5.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).          
 
                                         Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
In regards to claim 8, for example, the claim is an apparatus but there are method steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, because "a method of using the unitary air conditioning system with temperature and humidity coupled control
Claim 9 recites the limitation of “The method according to claim 8…” in line 1, renders the claim indefinite because claim 8 an apparatus claim which the claim 9 depends. For examination purposes, the limitation is being considered as --The unitary air conditioning system with temperature and humidity coupled control according to claim 8...--.
Claim 10 recites the limitation of “The method according to claim 8…” in line 1, renders the claim indefinite because claim 8 an apparatus claim which the claim 10 depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 8...--.
In regards to claim 11, for example, the claim is an apparatus but there are method steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, because "a method of using the unitary air conditioning system with temperature and humidity coupled control, comprising a refrigeration and dehumidification mode A, wherein the refrigeration and dehumidification mode A is specifically: the four-way valve is not supplied with electricity…" claim limitation is not directed to the apparatus, but rather to process of how the unitary air conditioning system operates in relation to the different modes of operation (mode A, mode B etc.,) in the system with a certain type of method, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). 
Claim 12 recites the limitation of “A method of using the unitary air conditioning system with temperature and humidity coupled control according to claim 11” in lines 1-2, renders the claim indefinite because claim 11 is an apparatus claim which the claim 12 depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 11...--.
Claim 13 recites the limitation of “A method of using the unitary air conditioning system with temperature and humidity coupled control according to claim 12” in lines 1-2, renders the claim indefinite because claim 11 is an apparatus claim which the claim 13 indirectly depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 12...--.
Claim 14 recites the limitation of “A method of using the unitary air conditioning system with temperature and humidity coupled control according to claim 13” in lines 1-2, renders the claim indefinite because claim 11 is an apparatus claim which the claim 14 indirectly depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 13...--.
Claim 15 recites the limitation of “A method of using the unitary air conditioning system with temperature and humidity coupled control according to claim 14” in lines 1-2, renders the claim indefinite because claim 11 is an apparatus claim which the claim 15 indirectly depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 14...--.
Claim 16 recites the limitation of “A method of using the unitary air conditioning system with temperature and humidity coupled control according to claim 15” in lines 1-2, renders the claim indefinite because claim 11 is an apparatus claim which the claim 16 indirectly depends. For examination purposes, the limitation is being considered as --...The unitary air conditioning system with temperature and humidity coupled control according to claim 15...--.
Claim 2-7, 9-10 and 12-16 are rejected based upon their dependency from claims 8 and 11. 



                                            Response to Arguments
Applicant’s arguments filed on 12/15/2020 have been fully considered. Please see the reason for allowable subject matter as given in the previous Office Action.                                         
                                             Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-7, 9-10 and 12-16 are objected to as being dependent upon base claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
                                                          Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763